NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federa| Circuit
Miscel|aneous Docket No. 908
lN RE UNiTED STATES,
Petitioner.
On Petiti0n for Writ of Mandamus to the United States Court of Federa| C|aims
in 02-CV-251, Judge Francis M. Al|egra.
0N PET!T|ON FOR WR|T OF MANDAMUS
Before PROST, Circuit Judge.
0 R D E R
The United States submits a petition for a writ of mandamus to direct the United
States Court of Federa| Claims to vacate its orders requiring the United States to
produce documents which the United States asserts are protected by the attomey-client
privi|ege. t
Upon consideration thereof,
IT |S 0RDERED THAT:
(1) Jicaril|a Apache Nation is directed to respond to the petition within 10
calendar days of the date of filing of this order
(2) The portions of the Court of Federa| C|aims' orders requiring production of
the documents at issue are temporarily stayed, pending this court's receipt of Jicari||a
Apache Nation's response and the court's consideration of the papers submitted

FOR THE COURT
 0 4  lsl Jan HorbaiV _
|jate Jan Horba|y
cc: Brian C. T0th, Esq.
Steven Douglas Gordon, Esq.
Judge, Court of Federal Claims
C|erk, Court of Federa| Claims
s8
Misc. 908 - 2 -
C|erk
lLE
U.S. 00
iiEir§EiaiE.’i:ai°~
AUG 04 2009
1mnommx
am